 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     ATAIN SPECIALTY INSURANCE                           Case No. 1:19-cv-01672-DAD-SAB
11   COMPANY,
                                                         ORDER DISREGARDING NOTICE OF
12                  Plaintiff,                           VOLUNTARY DISMISSAL

13           v.                                          (ECF Nos. 8, 9)

14   LORENZO MARQUEZ, et al.,

15                  Defendants.

16

17          On January 23, 2020, Plaintiff filed a notice of voluntary dismissal of this action. (ECF

18 No. 8.) On the same date, January 23, 2020, Plaintiff filed a notice of errata indicating that the

19 notice of voluntary dismissal was mistakenly filed due to a clerical error.           (ECF No. 9.)

20 Plaintiff’s counsel has also provided a declaration attesting to the fact that the filing was made in

21 error. (Id. at 3.)

22          Accordingly, IT IS HEREBY ORDERED that the notice of voluntary dismissal filed on

23 January 23, 2020 (ECF No. 8), is DISREGARDED.

24
     IT IS SO ORDERED.
25

26 Dated:      January 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
